DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 3522610)
Claim 1: Schroeder discloses A radiation pattern reconfigurable antenna (fig 1, col 2 lines 49 – col 3 line 19) comprising:
an input port for receiving a signal (fig 1 element 16)
a signal divider connected to the input port and configured to provide the signal received from the input port to a first output and a second output (fig 1 element 17)
a filter connected to the second output, wherein the filter is configured to filter signal within a first frequency band and to pass signals within a second frequency band (fig 1 element 21)
at least a first radiator configured to receive the signal from the first output of the signal divider, wherein the first radiator receives signals within the first frequency band and the second frequency band (fig 1 elements 12a, 12b) and
at least a second radiator connected to the filter to receive signals provided within the second frequency band (fig 1 elements 15a, 15b)

Claim 2: Schroeder discloses a first radiation pattern is provided by the radiation pattern reconfigurable antenna if the signal is within the first frequency band and wherein a second radiation pattern is provided by the radiation pattern reconfigurable antenna if the signal is within a second frequency band (col 4 lines 31-35)

Claim 3: Schroeder discloses the first radiation pattern is wider in an azimuth plane than the second radiation pattern (col 4 lines 31-35)

Claim 7: Schroeder discloses the signal received by the first radiator is in-phase with the signal received by the second radiator (col 2 lines 49 – col 3 line 19, it is considered inherent in the operation of the cited structure that signals split and filtered have phase relationships based upon the nature of the signal path and as such would encompass the two signals being in-phase)

Claim 8: Schroeder discloses the signal received by the first radiator is phase shifted with respect to the signal received by the second radiator (col 2 lines 49 – col 3 line 19, it is considered inherent in the operation of the cited structure that signals split and filtered have phase relationships based upon the nature of the signal path and as such would encompass the two signals being phase shifted with respect to each other)

Claim 9: Schroeder discloses the signal is a radio frequency (RF) signal (col 2 lines 49-50)

Claim 17: Schroeder discloses a method of generating different radiation patterns using a radiation pattern reconfigurable antenna (fig 1, col 2 lines 49 – col 3 line 19) having a single input port (fig 1 element 16), the method comprising:
applying a signal having a first frequency to the input port of the radiation pattern reconfigurable antenna to generate a first radiation pattern (fig 1 elements 17, 21, 12a, 12b); and
applying a signal having a second frequency to the input port of the radiation pattern reconfigurable antenna to generate a second radiation pattern (fig 1 elements 17, 21, 15a, 15b), wherein the first radiation pattern is wider than the second radiation pattern (col 4 lines 31-35)

Claim 18: Schroeder discloses the radiation pattern reconfigurable antenna includes at least a first radiator configured to receive the signal applied at both the first frequency and the second frequency (fig 1 elements 17, 21, 12a, 12b) and at least a second radiator configured to only receive the signal applied at the second frequency (fig 1 elements 17, 21, 15a, 15b),

Claim 19: Schroeder discloses the signal applied to the single input port is modulated between the first frequency and the second frequency (col 1 lines 49-53, col 3 lines 7-19 describing modes of operation for providing the signal of varying frequency)

Claim 20: Schroeder discloses dividing the signal applied to the input port into at least a first and second signals; applying the first signal to a first radiator; and selectively applying the second signal to a second radiator based on a frequency of the signal applied to the input port (col 1 lines 49-53, col 2 lines 49 – col 3 line 19 describing modes of operation for providing the signal of varying frequency to the first and second radiators)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 3522610) as applied to claims 1 above, and further in view of Shapiro (US 4933680)
Claim 4: Schroeder does not disclose the at least first radiator and at least second radiator are microstrip antennas.
Shapiro discloses an array of antennas being configured to radiate at different frequencies (abstract) wherein the at least first radiator and at least second radiator are microstrip antennas (fig 1 elements 50).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Shapiro, in order to take advantage of the known characteristics and manufacturing ease of microstrip antennas.  

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 3522610) as applied to claims 1 above, and further in view of Tsvelykh (US 10,056,922)
Claim 5: Schroeder does not specifically disclose the at least first radiator and at least second radiator are substrate integrated waveguide (SIW) slot antennas.
Tsvelykh discloses a RF module wherein the at least first radiator and at least second radiator are substrate integrated waveguide (SIW) slot antennas (col 15 lines 46-58, fig 4, 5 element 45, 60).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Tsvelykh, in order to take advantage of multi-layer substrate fabrication.  

Claim 6: Schroeder does not specifically disclose the input port, the signal divider and filter are implemented on a substrate integrated waveguide (SIW).
Tsvelykh discloses the input port, the signal divider and filter are implemented on a substrate integrated waveguide (SIW). (col 15 lines 46-58, fig 4, 5 element 45, 60).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Tsvelykh, in order to take advantage of multi-layer substrate fabrication.  

Claims 10, 11, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 3522610) in view of Tsvelykh (US 10,056,922)
Claim 10: Schroeder discloses at least one of the transmission antenna and/or the receiver antenna is a radiation pattern reconfigurable antenna (fig 1, col 2 lines 49 – col 3 line 19) that provides a first radiation pattern within a first frequency band and a second radiation pattern within a second frequency band (col 4 lines 31-35), the radiation pattern reconfigurable antenna comprising: 
an RF input/output port (fig 1 element 16)
an RF divider/combiner connected to the RF input/output port, the RF divider/combiner having at least a first RF input/output and second RF input/output (fig 1 element 17)
an RF filter connected to the second RF input/output, wherein the RF filter is configured to filter RF signals in the first frequency band and to pass RF signals in the second frequency band (fig 1 element 21)
at least a first RF radiator connected to the first RF input/output of the RF signal divider/combiner, wherein the first radiator receives/transmits RF signals provided in both the first frequency band and the second frequency band (fig 1 elements 12a, 12b); and 
at least a second RF radiator connected to the RF filter, wherein the second RF radiator transmits RF signals passed by the RF filter in the second frequency band (fig 1 elements 15a, 15b)
Schroeder does not specifically disclose the radar sensor arrangement as claimed.  
Tsvelykh discloses a radio detection and ranging (radar) sensor comprising: 
a transmission antenna configured to transmit RF signals (fig 1A elements 108) 
a receiver antenna configured to receive RF signals (fig 1A elements 108) 
a radar transceiver configured to provide an RF output to the transmission antenna for transmission and to receive an RF input from the receiver antenna and a control and signal processing circuit connected to the radar transceiver to process the RF input to detect objects (col 6 lines 4- col 7 lines 5)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Tsvelykh, in order to apply the reconfigurable antenna to object sensing applications (Tsvelykh col 4 lines 31-34)

Claim 11: Schroeder discloses a first radar coverage is wider in an azimuth plane than the second radar coverage (col 4 lines 31-35)

Claim 13: Schroeder does not specifically disclose the RF divider/combiner and RF filters are fabricated on a substrate integrated waveguide (SIW).
Tsvelykh discloses a RF module wherein the RF divider/combiner and RF filters are fabricated on a substrate integrated waveguide (SIW) (col 15 lines 46-58, fig 4, 5 element 45, 60).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Tsvelykh, in order to take advantage of multi-layer substrate fabrication.  

Claim 15: Schroeder does not specifically disclose the radar sensor is implemented on a monolithic integrated microwave circuit (MMIC).
Tsvelykh discloses the radar sensor being implemented as an integrated circuit (IC) (col 4 lines 39-42) and operating in MM-wave frequencies (col 5 lines 50-55).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Tsvelykh, in order to minimize the size of the module.  

Claim 16: Schroeder does not specifically disclose the transmission antenna includes a plurality of transmission antenna and wherein the receiver antenna include a plurality of receiver antenna configured for multiple-input-multiple-output (MIMO) communication
Tsvelykh discloses the transmission antenna includes a plurality of transmission antenna and wherein the receiver antenna include a plurality of receiver antenna configured for multiple-input-multiple-output (MIMO) communication (col 4 lines 4-15).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Tsvelykh, in order to utilize the reconfigurable antenna for communications needs.  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 3522610) and Tsvelykh (US 10,056,922) as applied to claims 10 above, and further in view of Shapiro (US 4933680)
Claim 12: Schroeder discloses the first RF radiator includes first and second microstrip antenna sticks, and wherein the second RF radiator includes third and fourth microstrip antenna sticks (fig 1 elements 50).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Shapiro, in order to take advantage of the known characteristics and manufacturing ease of microstrip antennas.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art is not found to disclose a first plurality of delay SIW lines connected between a first output of the RF divider/combiner and the first and second microstrip antennas; and a second plurality of delay SIW lines connected between the RF filter and the third and fourth microstrip antennas, wherein the first plurality of delay SIW lines and the second plurality of delay SIW lines have a length selected to provide the RF signal in phase to at least the first and second microstrip antenna sticks and to the third and fourth microstrip antenna strips.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648